DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 11/16/2022. 
The status of the Claims is as follows:
Claim 12 has been cancelled;
Claims 1, 11 and 16 have been amended;
Claims 1-11 and 13-21 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grubs Jr. et al. (US 20170313020; Grubs) in view of Helmy et al. (US 20140272306; Helmy)

Regarding Claim 1 Grubs discloses a method for wrapping, the method comprising the steps of: 
positioning a plurality of elongated wrapping material segments (50) of a wrapping material formed into a roll (55) having a hollow central axis (filled with a shaft as seen in Fig. 1) on a single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) such that each of the plurality of wrapping material segments (50) extends along the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1)  with the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1)  extending through the hollow central axis (filled with a shaft as seen in Fig. 1) of each of the plurality of wrapping material segments (50), and
wherein each of the plurality of wrapping material  segments (50) is separate from each remaining wrapping material segment (50) of the plurality of wrapping material segments (50) and is spaced apart from each adjacent wrapping material segment (50) of the plurality of wrapping material segments (50)  on the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1)
wherein each of the plurality of wrapping material segments (50) comprises reinforced edges (28) at both of two opposing ends of each of the plurality of wrapping material segments (50); and 
extending wrapping material from each of the plurality of wrapping material segments (50) simultaneously (Fig. 3) from a single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) about a perimeter of one or more objects (62). (par 17-30)

However, Grubs does not expressly disclose with each of the plurality of wrapping material segments spaced apart from each adjacent wrapping material segment and with the preformed reinforced edges at each of the two opposing ends of each of the plurality of wrapping material segments. 

Helmy teaches a method for wrapping including positioning a plurality of elongated wrapping material segments (par 63) and further teaches each of the plurality of wrapping material segments spaced apart from each adjacent wrapping material segment and with the preformed reinforced edges at each of the two opposing ends of each of the plurality of wrapping material segments (Figs. 7-8; par 63-66) providing double thickness of the film at both ends for the purposes of strengthening the edges (par 9)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of Grubs to include the step of providing each of the plurality of wrapping material segments spaced apart from each adjacent wrapping material segment and with the preformed reinforced edges at each of the two opposing ends of each of the plurality of wrapping material segments as taught by Helmy since par 9 of Helmy suggests that such a modification provides double thickness of the film at both ends for the purposes of strengthening the edges.

Regarding Claim 2 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the step of extending wrapping material from each of the plurality of wrapping material segments (50) about a perimeter of an object (62) comprises maintaining a fixed gap between reinforced edges (28) of each pair of adjacent reinforced edges (28) of the plurality of wrapping material segments (50). (Fig. 4; par 48-49)

Regarding Claim 3 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses each fixed gap (space between first and second roll segments) between each pair of adjacent reinforced edges (28) comprises a distance that can be adjusted. (par 30-41)

Grubs discloses the claimed invention except for a distance between about .125 inches and about 1 inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gap between each pair of adjacent reinforced edges to between about .125 inches and about 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 4 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses each fixed gap (space between first and second roll segments) between each pair of adjacent reinforced edges (28) comprises a distance that can be adjusted (par 30-41). 

Grubs discloses the claimed invention except for a distance between about 1/4 and about 3/4 of an inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gap between each pair of adjacent reinforced edges to between about 1/4 and about 3/4 of an inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 5 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the one or more objects comprises a pallet having a plurality of objects stacked thereon. (Fig. 3)

Regarding Claim 6 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the reinforced edges (28) of each of the plurality of elongated wrapping material segments have a length. 

Grubs discloses the claimed invention except for reinforced edges having a length of between about 0.25 and about 1.5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the reinforced edges of Grubs with a length of between about 0.25 and about 1.5 inches., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 7 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the reinforced edges (28) comprises hemmed edges. (par 49)

Regarding Claim 8 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the plurality of elongated wrapping material segments (50) comprises a first outer roll segment (50; annotated Fig. 1), a second outer roll segment (50; annotated Fig. 1) opposite the first outer roll segment, and an inner roll segment (50; annotated Fig. 1) positioned in between the first outer roll segment and the second outer roll segment. (annotated Fig. 1)

    PNG
    media_image1.png
    454
    640
    media_image1.png
    Greyscale


Regarding Claim 9 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses wrapping at least a portion of the one or more objects (62) using four layers of wrapping material. (Fig. 4)

Regarding Claim 10 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses a thermoplastic stretchable packaging film. (par 48)

Regarding Claim 11 Grubs discloses a method for wrapping a pallet of objects, the method comprising the steps of: 
wrapping a first roll segment (50, annotated Fig. 1) comprising a rolled wrapping material about a full perimeter of the pallet of objects (62), 
wherein the first roll segment (50, annotated Fig. 1) comprises a first edge (28) and a second edge (28) opposite the first edge (28), and wherein both the first edge (28) and the second edge (28) of the first roll segment (50, annotated Fig. 1) comprise reinforced edge segments (28) comprising at least two layers of wrapping material; (par 27) and 
wrapping a second roll segment (20, annotated Fig. 1) comprising a rolled wrapping material about the full perimeter of the pallet of objects (62) , wherein the second roll segment (50, annotated Fig. 1) comprises a first edge (28) and a second edge (28) opposite the first edge, and 
wherein both the first edge (28) and the second edge (28) of the second roll segment (50, annotated Fig. 1) comprise reinforced edge segments comprising at least two layers of wrapping material 
wherein the first roll segment (50, annotated Fig. 1) and the second roll segment (50, annotated Fig. 1) are wrapped about the pallet of objects (62) simultaneously (Fig. 3) from a single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) extending through central axes of both the first roll segment (50, annotated Fig. 1) and the second roll segment (50, annotated Fig. 1) , and wherein the first roll segment (50, annotated Fig. 1) is separated from the second roll segment (50, annotated Fig. 1) on the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) by a gap (space between first and second roll segments). (Fig. 1; par 27, 49)

Regarding Claim 13 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the first roll segment and the second roll segment are wrapped about the pallet of objects simultaneously from the single core (Fig. 4) (par 16)

Regarding Claim 14 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the reinforced edge segments of both the first and second roll segments comprise hemmed edges. (par 49)

Regarding Claim 15 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the step of wrapping the second roll segment comprises moving the second roll segment towards the first roll segment to form an overlapping segment in which a reinforced roll segment of the first roll segment overlaps with a reinforced roll segment of the second roll segment. Where the Examiner interprets the overlapping of the layers around the objects to read over the claim (par 27)

Regarding Claim 16 Grubs discloses a roll of wrapping material, comprising: 
an elongated core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1); and 
a plurality of roll segments (50), 
wherein each of the plurality of roll segments (50) comprises a hollow center (filled with a shaft as seen in Fig. 1), 
wherein the elongated core (annotated Fig. 8) extends through each of the plurality of roll segments (50), and
wherein each of the plurality of roll segments (50) comprises a first reinforced edge (28) at a first end of the roll segment (50) and a second reinforced edge (28) at a second end of the roll segment (50) opposite the first end 

However, Grubs does not expressly teach there are at least four reinforced edges positioned on the elongated core simultaneously for wrapping one or more objects simultaneously using the plurality of separated roll segments.

Helmy teaches a roll of wrapping material that includes a plurality of roll segments. Helmy further teaches there are at least four reinforced edges positioned on the elongated core simultaneously for wrapping one or more objects simultaneously using the plurality of separated roll segments (Fig. 8, par 69-70) providing double thickness of the film at both ends for the purposes of strengthening the edges (par 9)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the plurality of roll segments of Grubs to include t there are at least four reinforced edges positioned on the elongated core simultaneously for wrapping one or more objects simultaneously using the plurality of separated roll segments as taught by Helmy since par 9 of Helmy suggests that such a modification provides double thickness of the film at both ends for the purposes of strengthening the edges.

Regarding Claim 17 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the first reinforced edge and the second reinforced edge each comprises a hemmed edge. (par 49)

Regarding Claim 18 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the reinforced edges (28) of each of the plurality of elongated wrapping material segments have a length. 

Grubs discloses the claimed invention except for reinforced edges having a length of between about 0.25 and about 1.5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the reinforced edges of Grubs with a length of between about 0.25 and about 1.5 inches., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 19 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses the plurality of roll segments (50) comprises a first outer roll segment (50 annotated Fig. 1), a second outer roll segment (50 annotated Fig. 1) opposite the first outer roll segment (50 annotated fig. 1), and an inner roll segment (50 annotated Fig. 1) positioned in between the first outer roll segment (50 annotated Fig. 1) and the second outer roll segment (50 annotated Fig. 1).

Regarding Claim 20 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses each gap between each pair of adjacent reinforced edges (28) comprises a distance that can be adjusted (par 30-41). 

Grubs discloses the claimed invention except for a distance between about 1/4 and about 3/4 of an inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gap between each pair of adjacent reinforced edges to between about 1/4 and about 3/4 of an inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 21 the modified invention of Grubs in view of Helmy discloses the invention as described above. Grubs further discloses wherein the step of wrapping the second roll segment comprises forming overlapping segments in which a reinforced roll segment of the first roll segment overlaps with a reinforced roll segment of the second roll segment in an at least substantially parallel manner. Where the Examiner interprets the overlapping of the layers around the objects to read over the claim (par 27)

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant’s Argument: Grubbs does not disclose “preformed reinforced edges at both of two opposing ends of each of the plurality of wrapping segments while on the single core” where Grubbs only teaches two folded edges. 
Examiner’s Response: Helmy teaches a roll of wrapping material that includes a plurality of roll segments. Helmy further teaches there are at least four reinforced edges positioned on the elongated core simultaneously for wrapping one or more objects simultaneously using the plurality of separated roll segments (Fig. 8, par 69-70) providing double thickness of the film at both ends of each wrapping segment. (par 9) 

Applicant’s Argument: Grubbs does not disclose a plurality of wrapping material segments are spaced apart from each adjacent wrapping material segment of the plurality of wrapping material segments on the single core. 
Examiner’s Response: Helmy teaches a method for wrapping including positioning a plurality of elongated wrapping material segments (par 63) and further teaches each of the plurality of wrapping material segments spaced apart from each adjacent wrapping material segment and with the preformed reinforced edges at each of the two opposing ends of each of the plurality of wrapping material segments (Figs. 7-8; par 63-66) providing double thickness of the film at both ends

Applicant’s Argument: Grubbs discloses a continuous sheet lacking nay gaps between adjacent roll segments and does not teach the first roll segment and the second roll segment are wrapped about the pallet of objects simultaneously from a single core extending through central axes of both the first roll segment and the second roll segment. 
Examiner’s Response: Grubbs teaches as seen in Figs. 3 and 4 and at par 27 the reinforcement strips 50 are spaced parallel to one another, extending along the longitudinal axis of the elongated base sheet 20 wherein the edges of each overlay 40 do not come into contact with one another, resulting in an elongated space 52 between each adjacent overlay 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731